By the Qourt, Ingraham, P. J.
The exceptions relied upon in this case were to the judge’s charge. The prisoner was indicted for forgery of an order for the delivery of goods. The prisoner’s counsel requested the court to charge the jury that the instrument set out in the indictment was not upon its face the subject of forgery.
All the questions as to this • order and the nature of the offense, except the one which is based upon the want of a direction in the order, were raised and decided in Harris v. The People (9 Barb. R., 664), and the court there held that such an order was within the provisions of § 33, 2 R. S., 673.
In The People v. Stearns (21 Wend. R., 409), Cowen, J., says: “ Every instrument in writing which may affect property— for example, an order, a letter, or a mere license — is made the subject of a felonious forgery.”
The construction which was given to the crime of forgery, as defined in the thirty-third section, is so sweeping as to cover almost any writing by which another person may be in any way deprived of property, and the cases cited are conclusive on this question. Mor do I think the objection fatal that the order has no special direction. Under the English statute such *298direction seems to have been considered necessary; but that statute is not as broad as ours, and the same necessity for the application of the rule does not apply. It is sufficient if the order is of such a. character that another can, by the use of it, be deprived of property. If so, then it may be the subject of forgery.
The next objection is, that the indictment charges the intent of the prisoner to have been to defraud the “Meriden Cutlery Company, and divers other persons to the jury unknown,” and that the court refused to charge that the Meriden Cutlery Company could not be regarded as the subject of fraud.
This point was also the subject of consideration in the case of tStearns, and in that case in the Court of Errors (23 Wend., 634), the Chancellor says: “ The indictment charges that the forged order was made with intent to defraud the Bank of Kentucky, and divers-other persons to the jurors unknown. If there is no corporation of that name, it necessarily follows that the indictment is broad enough to reach the unknown individuals, who constituted the company.”
So in this case, if there is no such corporation' as the Meriden Cutlery Company, then the indictment is broad enough to reach the unknown individuals who constitute the company.
The case of Be Bow (1 Denio R., 9), does not conflict with these decisions, because in that case the indictment charged an. intent to defraud the Bank of Nassau, and no other person, although it does conflict with the former decision of the same court in The People v. Peabody (25 Wend. R., 472), where it was held that it was immaterial whether the bank really had a legal existence, if the forged instrument purported to be issued by an institution authorized for such a purpose, &c.
The third exception was to the refusal of the judge to chargé the jury, that if the grand jury knew, at the finding of the indictment, whom the prison.er intended to defraud, he could not be convicted of an intent to defraud persons unknown.
It is sufficient for this objection to say that there was no evidence to show, that the grand jury had any knowledge of that kind. A judge is never required to submit to the jury a *299question which has no evidence in the case to support it. On the contrary, it would be error to do so. (The People v. Rynders, 12 Wend. R., 432.)
We think the conviction in this case was right, and that the court below should proceed to sentence the prisoner. •
The case must be remitted to the court below, and that court is advised to pass sentence upon the prisoner.